UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1152


In re: TERRANCE L. JAMES-BEY,

                    Petitioner.



               On Petition for Writ of Mandamus. (3:13-cv-00386-FDW)


Submitted: April 16, 2021                                         Decided: April 20, 2021


Before KING and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Terrance L. James-Bey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrance L. James-Bey petitions for a writ of mandamus seeking an order vacating

his state sentence. We conclude that he is not entitled to mandamus relief.

       “[M]andamus is a drastic remedy that must be reserved for extraordinary

situations.” In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018) (internal

quotation marks and citations omitted). “Courts provide mandamus relief only when (1)

petitioner ‘ha[s] no other adequate means to attain the relief [he] desires’; (2) petitioner has

shown a ‘clear and indisputable’ right to the requested relief; and (3) the court deems the

writ ‘appropriate under the circumstances.’” Id. (quoting Cheney v. U.S. Dist. Court, 542

U.S. 367, 380-81 (2004)); see also In re Moore, 955 F.3d 384, 388 (4th Cir. 2020).

       The writ of mandamus is not a substitute for appeal after final judgment. Will v.

United States, 389 U.S. 90, 97 (1967); In re Lockheed Martin Corp., 503 F.3d 351, 353

(4th Cir. 2007). This court does not have jurisdiction to grant mandamus relief against

state officials, Gurley v. Superior Ct. of Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir.

1969), and does not have jurisdiction to review final state court orders, D.C. Ct. of Appeals

v. Feldman, 460 U.S. 462, 482 (1983). This court also lacks jurisdiction to entertain a

habeas corpus petition. Dragenice v. Ridge, 389 F.3d 92, 100 (4th Cir. 2004).

       To the extent that James-Bey seeks relief against state officials, the relief sought is

not available by way of mandamus. To the extent that he seeks relief in the district court,

he has not shown that he is entitled to such relief. Accordingly, we deny the pending

motion and the petition for writ of mandamus. We dispense with oral argument because



                                               2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            3